Motion to amend remittitur granted. Beturn of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, on *879behalf of appellant Lombardozzi, there were presented and necessarily passed upon the foEowing questions, viz.: (1) Whether the procedure whereby this appeEant was committed violated the due process clause of the Fourteenth Amendment to the United States Constitution; (2) whether the privileges and rights of this appeEant not to be compeEed to incriminate himself under the Fifth Amendment to the United States Constitution were improperly inf ringed; and (3) whether the over-aE effects of the proceedings violated the due process clause of the Fourteenth Amendment to the United States Constitution and the Fifth and Eighth Amendments to the United States Constitution. This court held that the rights and privileges of this appeEant under the United States Constitution were not infringed or violated. [See 5 N Y 2d 1026.]